DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-13, 15, and 17-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0267696 A1), and further in view of 3GPP 38.321 “5G NR; Medium Access Control (MAC) Protocol Specification”, dated 04/2019, and further in view of Kim et al. (US 2019/0215863 A1).

Regarding claim 1, Li discloses a method of a user equipment (UE), the method comprising:
receiving, via a Radio Resource Control (RRC) message (fig.5 element 2a wherein the UE receives an RRCConnectionReconfigure), a resource configuration (fig.5 which teaches the grant-free resource allocation) of a first configured grant (fig.5 which teaches a grant free resource allocation (e.g. a configured grant) or semi-persistent resource allocation) to be used in a RRC inactive state (par.[0132] which recites, in part, “Grant-free access allocation may be configured and/or re-configured by the access network (e.g., gNB) via RRC signaling at any time, i.e. either at RRC-CONNECTED state or RRC-INACTIVE state.”, par.[0136] the UE receives a grant-free UL resource allocation via RRC while in RRC_Inactive);
performing a first new transmission using the first configured grant in RRC inactive state (fig.5 step 6(a) through 6(c) which discloses that the data is sent in RRC_Inactive based on the grant which was received via RRC, par.[0138]);
receiving, after the performing the first new transmission using the first configured grant (fig.5 wherein the UE receives grant-free resource allocation and performs mobile originated (MO) uplink transmission), an uplink grant (fig.5 element 7a wherein the eNB/gNB NACK the uplink transmission using the grant-free resources, and transmits on a downlink UL-Grant) in RRC inactive sate via Physical Downlink Control Channel (par.[0139] describes step 7 of fig.5 wherein the UE transmits the first message and receives a NACK, e.g. control information and DCI scrambled by grant-free C-RNTI. The office notes that the UE is performing this operation in RRC_Inactive. Par.[0126]).
determining whether the uplink grant is for performance of a second new transmission or for performance of a first retransmission (par.[0139] and fig.5 which discloses that the UE receives a NACK to the first new transmission, par.[0126 – 0127] That is, the disclosure teaches the condition that the NACK is for a retransmission as opposed to a new transmission).
While the disclosure of Li teaches receiving a grant-free resource allocation while in the RRC_Inactive state, receiving a grant-free DCI that comprises a New Data Indicator (par.[0126 – 0127] and table-5), and if the data needs to be retransmitted retransmitting the data it does not disclose:
	determining, based on a Radio Network Temporary Identifier (RNTI) to which the uplink grant is addressed, whether the uplink grant received after the performing the first new transmission using the first configured grant is for performance of a second new transmission or for performance of a first retransmission, wherein the RNTI is a first RNTI or a second RNTI; and
	performing the second new transmission using the uplink grant in RRC Inactive state is the UE determines that the uplink grant is for performance of the second new transmission.  
	In an analogous art, 3GPP discloses: 
determining (pg.28 which recites, in part, “For each uplink grant, the HARQ entity shall: identify the HARQ process associated with this grant, and for each identified HARQ process”), based on a Radio Network Temporary Identifier (RNTI) (pg.28 which discloses the C-RNTI) to which the uplink grant is addressed (pg.28 which recites, in part, “if the received grant was not addressed to a Temporary C-RNTI on PDCCH, and the NDI provided in the associated HARQ information has been toggled compared to the value in the previous transmission of this TB of this HARQ process”), whether the uplink grant received (pg.28 which teaches an UL grant) after the performing the first new transmission (pg.27 which teaches the use of a configured uplink grant) using the first configured grant (pg.27 the aforecited configured uplink grant) is for performance of a second new transmission or for performance of a first retransmission (pg.28 element 2 which recites, in part “if the received grant was not addressed to a Temporary C-RNTI on PDCCH, and the NDI provided in the associated HARQ information has been toggled compared to the value in the previous transmission of this TB of this HARQ process”), wherein the RNTI is a first RNTI or a second RNTI (pg.28 – 29 “2>which teaches if the UL-Grant received on PDCCH for the C-RNTI…… 4>instruct the identified HARQ process to trigger a new transmission “ and else pg. 29 “2>else (i.e. retransmission)”, to 3> else, 4> “deliver the uplink grant and the HARQ information (redundancy version) of the TB to the identified HARQ process” and 4> “instruct the identified HARQ process to trigger a retransmission; 4> if the uplink grant is addressed to the CS-RNTI). That is, the UE receives an UL grant after a configured grant and checks if the uplink grant was received on PDCCH for the C-RNTI and the HARQ is empty, if MAC PDU to transmit has been obtained, then 4> instruct the HARQ process to trigger a new transmission” else, the UE receives a CS-RNTI then performing a retransmission); and
	performing the second new transmission using the uplink grant if the UE determines that the uplink grant is for performance of the second new transmission (pg.29 4> instruct the identified HARQ process to trigger a new transmission).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Li, with the methods for performing a new transmission an indication of a new transmission or a retransmission. The motivation/suggestion would to allow for a UE to seamlessly transmit uplink data in either a new transmission or a retransmission.
	While Li and 3GPP teaches reception of grant-free resources using an RRC message, performing a grant-free uplink transmission in an RRC_INACTIVE, and receiving a NACK to the uplink while also receiving an UL-Grant and performing a retransmission using the UL-grant, they do not disclose:
	performing the second new transmission using the uplink grant in RRC Inactive state.
	In an analogous art, Kim discloses performing the second new transmission using the uplink grant in RRC inactive state (par.[0091] which recites, in part, “On the other hand, since the retransmission timing is not defined in the asynchronous HARQ, the base station provides information on which HARQ process this transmission belongs to and whether this transmission is initial transmission or retransmission through the physical downlink control channel (PDCCH) physical channel every time the retransmission is performed”. Par.[0195] disclose that the UE may transmit data in the RRC_Inactive).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Li and 3GPP, with the methods as discussed in Kim for receiving a DCI with an indication of a new transmission or a retransmission. The motivation/suggestion would have been to reduce signalling overhead, enable quicker state transition to RRC_Connected or RRC_Idle, and saving battery power (Kim: par:[0163]).
	
Regarding claims 2 and 12, Kim discloses determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission is based on an new data indicator (NDI) in the uplink grant (par.[0091] which recites, in part, ““More specifically, information on which HARQ process this transmission is transmitted through the HARQ process ID field in the PDCCH, and information on whether this transmission is the initial transmission or the retransmission indicates retransmission when the corresponding bit is not changed compared to the existing value and indicates new transmission when the corresponding bit is changed to other values new transmission, using a new data indicator (NDI) bit in the PDCCH”).


	Regarding claims 3 and 13, Kim discloses the HARQ process is configured for performing the first new transmission (par.[0091] which recites, in part, “the base station provides information on which HARQ process this transmission belongs to and whether this transmission is initial transmission or retransmission”).

	Claims 4 and 14 have been canceled in the amendment dated 04/12/2022 

Regarding claims 5 and 15, Kim discloses:
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the second new transmission if the NDI is considered to be toggled (par.[0091] discloses that when the NDI indicates a new transmission then the bit is a new value. That is if the value for retransmission is, then then the new value could be 1, that is the value is toggled); and 
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the first retransmission if the indication is considered to be not toggled (par.[0091] discloses when the NDI indicates retransmission the bit value is the old value. That is, the disclosure teaches that new transmissions are indicated by a first value that is changed and retransmission are another value different from the first value that indicates a retransmission is unchanged thus the bit is untoggled).

Claims 6 and 16 have been canceled in the amendment dated 04/12/2022

Regarding claims 7 and 17, 3GPP discloses:
the determining whether the uplink grant (pg.28 which discloses an UL-Grant) is for performance of the second new transmission (pg.29 which recites, in part, “3> if a MAC PDU to transmit has been obtained: 4> instruct the HARQ process to trigger a new transmission”) or for performance of the first retransmission (pg.29 2>else (i.e. retransmission)) comprises determining that the uplink grant is for performance of the second new transmission if the RNTI is a first RNTI (pg.28 which recites, in part, “2>if the received grant was not addressed to a Temporary C-RNTI on PDCCH, and the NDI provided in the associated HARQ information has been toggled compared to the value in the previous transmission of this TB of this HARQ process” 3> if a MAC PDU to transmit has been obtained 4>instruct the identified HARQ process to trigger a new transmission”); and 
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the first retransmission if the RNTI is a second RNTI (pg.29 discloses that the UE performs retransmission using the CS-RNTI).

Regarding claims 8 and 18, 3GPP discloses the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission is based on whether the RNTI is a first RNTI (see rejection of claim 7 above and 3GPP pg.28-29), indicative of the uplink grant being for performance of a new dynamic scheduled transmission (pg.28 which recites, in part, “For each transmission within a bundle of the dynamic grant) or a retransmission of a dynamic scheduled transmission (pg.28 – 29 which teaches “new transmission” or “retransmission”), or the RNTI is a second RNTI indicative of the uplink grant being for performance of a retransmission of a configured transmission (pg.28 – 29 as discussed above); 
the determination that the uplink grant is for performance of the second new transmission is based on an indication in the uplink grant and a determination that the RNTI is the first RNTI (pg.28 – 29 as discussed above); and 
the second new transmission corresponds to the new dynamic scheduled transmission (pg. 28-29 C-RNTI with NDI value changed); and 
the RNTI indicates that the uplink grant is for performance of a retransmission of a configured transmission if the RNTI is a second RNTI (pg.29 discloses that the CS-RNTI is used for a scheduled grant as discussed above).

Regarding claims 9 and 19, 3GPP discloses the new dynamic scheduled transmission corresponds to a new transmission using a dynamic grant (pg.28 which teaches the dynamic grant, and pg.29 teaches a new transmission); 
and the configured transmission corresponds to a new transmission using a configured grant (pg.29 which recites, in part, “For both dynamic grant and configured uplink grant, bundling operation relies on the HARQ entity for invoking the same HARQ process for each transmission that is part of the same bundle”).

Regarding claims 10 and 20, Kim discloses the first new transmission corresponds to a new transmission of a first Medium Access Control Protocol Data Unit (MAC PDU);
 the second new transmission corresponds to a new transmission of a second MAC PDU (par.[0091] discloses a new transmission); and 
the first retransmission corresponds to a retransmission of the first MAC PDU (par.[0091] discloses a retransmission of a failed first transmission).

Regarding claim 21 and 22, Li discloses:
wherein at least one of: 
the first RNTI is used in RRC connected mode and is reused in RRC inactive state, 
the second RNTI is used in RRC connected mode and is reused in RRC inactive state, 
the first RNTI is configured in RRC connected mode and is to be used in RRC inactive state, or 
the second RNTI is configured in RRC connected mode and is to be used in RRC inactive state (fig.7 discloses that the C-RNTI for the UE is used in RRC_CONNECTED and RRC_INACTIVE). 

Regarding claim 11, Li discloses:
a User Equipment (UE) comprising: 
a control circuit; 
a processor installed in the control circuit; and 
a memory installed in the control circuit and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to perform operations, the operations comprising:
receiving, via a Radio Resource Control (RRC) message (fig.5 element 2a wherein the UE receives an RRCConnectionReconfigure), a resource configuration (fig.5 which teaches the grant-free resource allocation) of a first configured grant (fig.5 which teaches a grant free resource allocation (e.g. a configured grant) or semi-persistent resource allocation) to be used in a RRC inactive state (par.[0132] which recites, in part, “Grant-free access allocation may be configured and/or re-configured by the access network (e.g., gNB) via RRC signaling at any time, i.e. either at RRC-CONNECTED state or RRC-INACTIVE state.”, par.[0136] the UE receives a grant-free UL resource allocation via RRC while in RRC_Inactive);
performing a first new transmission using the first configured grant in RRC inactive state (fig.5 step 6(a) through 6(c) which discloses that the data is sent in RRC_Inactive based on the grant which was received via RRC, par.[0138]);
receiving, after the performing the first new transmission using the first configured grant (fig.5 wherein the UE receives grant-free resource allocation and performs mobile originated (MO) uplink transmission), an uplink grant (fig.5 element 7a wherein the eNB/gNB NACK the uplink transmission using the grant-free resources, and transmits on a downlink UL-Grant) in RRC inactive sate via Physical Downlink Control Channel (par.[0139] describes step 7 of fig.5 wherein the UE transmits the first message and receives a NACK, e.g. control information and DCI scrambled by grant-free C-RNTI. The office notes that the UE is performing this operation in RRC_Inactive. Par.[0126]).
determining whether the uplink grant is for performance of a second new transmission or for performance of a first retransmission (par.[0139] and fig.5 which discloses that the UE receives a NACK to the first new transmission, par.[0126 – 0127] That is, the disclosure teaches the condition that the NACK is for a retransmission as opposed to a new transmission).
While the disclosure of Li teaches receiving a grant-free resource allocation while in the RRC_Inactive state, receiving a grant-free DCI that comprises a New Data Indicator (par.[0126 – 0127] and table-5), and if the data needs to be retransmitted retransmitting the data it does not disclose:
	determining, based on a Radio Network Temporary Identifier (RNTI) to which the uplink grant is addressed, whether the uplink grant received after the performing the first new transmission using the first configured grant is for performance of a second new transmission or for performance of a first retransmission, wherein the RNTI is a first RNTI or a second RNTI; and
	performing the second new transmission using the uplink grant in RRC Inactive state is the UE determines that the uplink grant is for performance of the second new transmission.  
	In an analogous art, 3GPP discloses: 
determining (pg.28 which recites, in part, “For each uplink grant, the HARQ entity shall: identify the HARQ process associated with this grant, and for each identified HARQ process”), based on a Radio Network Temporary Identifier (RNTI) (pg.28 which discloses the C-RNTI) to which the uplink grant is addressed (pg.28 which recites, in part, “if the received grant was not addressed to a Temporary C-RNTI on PDCCH, and the NDI provided in the associated HARQ information has been toggled compared to the value in the previous transmission of this TB of this HARQ process”), whether the uplink grant received (pg.28 which teaches an UL grant) after the performing the first new transmission (pg.27 which teaches the use of a configured uplink grant) using the first configured grant (pg.27 the aforecited configured uplink grant) is for performance of a second new transmission or for performance of a first retransmission (pg.28 element 2 which recites, in part “if the received grant was not addressed to a Temporary C-RNTI on PDCCH, and the NDI provided in the associated HARQ information has been toggled compared to the value in the previous transmission of this TB of this HARQ process”), wherein the RNTI is a first RNTI or a second RNTI (pg.28 – 29 “2>which teaches if the UL-Grant received on PDCCH for the C-RNTI…… 4>instruct the identified HARQ process to trigger a new transmission “ and else pg. 29 “2>else (i.e. retransmission)”, to 3> else, 4> “deliver the uplink grant and the HARQ information (redundancy version) of the TB to the identified HARQ process” and 4> “instruct the identified HARQ process to trigger a retransmission; 4> if the uplink grant is addressed to the CS-RNTI). That is, the UE receives an UL grant after a configured grant and checks if the uplink grant was received on PDCCH for the C-RNTI and the HARQ is empty, if MAC PDU to transmit has been obtained, then 4> instruct the HARQ process to trigger a new transmission” else, the UE receives a CS-RNTI then performing a retransmission); and
	performing the second new transmission using the uplink grant if the UE determines that the uplink grant is for performance of the second new transmission (pg.29 4> instruct the identified HARQ process to trigger a new transmission).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Li, with the methods for performing a new transmission an indication of a new transmission or a retransmission. The motivation/suggestion would to allow for a UE to seamlessly transmit uplink data in either a new transmission or a retransmission.
	While Li and 3GPP teaches reception of grant-free resources using an RRC message, performing a grant-free uplink transmission in an RRC_INACTIVE, and receiving a NACK to the uplink while also receiving an UL-Grant and performing a retransmission using the UL-grant, they do not disclose:
	performing the second new transmission using the uplink grant in RRC Inactive state.
	In an analogous art, Kim discloses performing the second new transmission using the uplink grant in RRC inactive state (par.[0091] which recites, in part, “On the other hand, since the retransmission timing is not defined in the asynchronous HARQ, the base station provides information on which HARQ process this transmission belongs to and whether this transmission is initial transmission or retransmission through the physical downlink control channel (PDCCH) physical channel every time the retransmission is performed”. Par.[0195] disclose that the UE may transmit data in the RRC_Inactive).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Li and 3GPP, with the methods as discussed in Kim for receiving a DCI with an indication of a new transmission or a retransmission. The motivation/suggestion would have been to reduce signalling overhead, enable quicker state transition to RRC_Connected or RRC_Idle, and saving battery power (Kim: par:[0163]).

Response to Arguments
Applicant’s arguments, see 112 Rejections, filed 07/17/2022, with respect to 1-20 have been fully considered and are persuasive.  The 112 Rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see 103 Rejections, filed 07/17/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 7-13, 15, and 17-20, under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al., 3GPP, and Kim et al., as applied to claims 1 and 11.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ying et al. (US 2018/0323909 A1) “Hybrid Automatic Repeat Request for Uplink Ultra-Reliable and Low-Latency Communications”
Kim et al. (US 2021/0153086 A1), “Communication Method and Device in Mobile Communication System”
Lee et al. (WO 2020/032530 A1), “Method of Transmitting Uplink Signals, and Device Therefor”

                                                                                                                                                                                            

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411